Citation Nr: 0812647	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  07-35 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
arthritis, claimed as secondary to the veteran's service-
connected pes planus.

2.  Entitlement to service connection for right wrist sprain, 
claimed as secondary to the veteran's service-connected pes 
planus.

3.  Entitlement to service connection for a right arm 
disorder, claimed as secondary to the veteran's service-
connected pes planus.

4.  Entitlement to service connection for a right shoulder 
disorder claimed as arthritis, to include as secondary to the 
veteran's service-connected pes planus.

5.  Entitlement to service connection for left shoulder 
arthritis, claimed as secondary to the veteran's service-
connected pes planus.

6.  Entitlement to service connection for meningitis.  

7.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from February 1953 until 
February 1955.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.

The veteran provided testimony at a March 2008 hearing before 
the undersigned.


FINDINGS OF FACT

1.  The weight of the competent evidence demonstrates that 
the veteran's lumbar arthritis is proximately due to his 
service-connected pes planus.

2.  The competent evidence reveals treatment for right wrist 
sprain in October 2005, but does not demonstrate a current 
chronic right wrist disability.

3.  The competent evidence does not demonstrate a current 
chronic right arm disability.

4.  The evidence of record reveals that the veteran injured 
his right shoulder in a post-service motor vehicle accident.

5.  The medical evidence demonstrates osteoarthritis of the 
left shoulder but does not contain any competent opinion 
attributing that disorder to the veteran's service-connected 
pes planus or to any incident of active service.

6.  Service medical records dated in 1953 contain a 
provisional diagnosis of meningitis but do not show chronic 
disability; post-service records do not indicate any current 
meningitis disability.

7.  The competent evidence does not demonstrate loss of use 
of either lower extremity.


CONCLUSIONS OF LAW

1.  Lumbar spine arthritis was proximately due to or the 
result of the veteran's service-connected pes planus.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).

2.  Right wrist sprain was not proximately due to or the 
result of the veteran's service-connected pes planus, was not 
incurred or aggravated by active service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2007).

4.  A right arm disorder was not proximately due to or the 
result of the veteran's service-connected pes planus, was not 
incurred or aggravated by active service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2007).

5.  A right shoulder disorder was not proximately due to or 
the result of the veteran's service-connected pes planus, was 
not incurred or aggravated by active service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2007).

5.  Left shoulder arthritis was not proximately due to or the 
result of the veteran's service-connected pes planus, was not 
incurred or aggravated by active service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2007).

6.  Meningitis was not incurred or aggravated by active 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

7.  The criteria for financial assistance in the purchase of 
an automobile or other conveyance and adaptive equipment have 
not been met.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 2002); 
38 C.F.R. § 3.808 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in April 2006 and July 2006 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, with respect to the right 
wrist, left shoulder, right arm, meningitis and automobile 
and adaptive equipment issues, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims.  Any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  Moreover, to the extent that the lumbar 
spine and right shoulder claims have been granted, the RO 
will assign the rating and effective date and so notify the 
veteran.  

Based on the foregoing, adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran has not been given an examination 
with respect to his meningitis claim.  However, there is no 
showing that a chronic disability of meningitis was treated 
in service or at any time thereafter.  Therefore, an 
examination is not necessary here.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA and private treatment and 
examination.  Moreover, the veteran's statements in support 
of his claims are of record, including testimony provided at 
a March 2008 hearing before the undersigned.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion 

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I.  Service Connection

The veteran is claiming entitlement to service connection for 
lumbar spine arthritis, right wrist sprain, right shoulder 
arthritis, left shoulder arthritis, and a right arm disorder, 
all claimed as secondary to the veteran's service-connected 
pes planus.  He is also claiming entitlement to service 
connection for meningitis.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Again, the veteran is also claiming service connection on a 
secondary basis with respect to his orthopedic claims.  In 
order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  It is also noted that additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

The Board finds that the requirements for a grant of 
secondary service connection have been met with respect to 
the lumbar spine claim, as will be explained below.  

VA examination in October 2006, and private treatment reports 
dated in 2007 reveals a diagnosis of lumbar spine 
osteoarthritis.  Thus, current disability is established.  
Further, there is no dispute that the veteran is service-
connected for pes planus.  Finally, competent medical 
evidence indicates that the lumbar problems are proximately 
due to the service-connected pes planus.  For example, a 
March 2006 opinion written by R. M., M.D. finds that the pes 
planus led to mechanical low back pain.  That physician again 
offered an opinion in December 2007, in which he explained 
that the pes planus caused the veteran to have an abnormal 
gait, which has caused back problems.  

The Board acknowledges an October 2006 VA examination report 
in which it was determined that the veteran's lumbar 
osteoarthritis was more likely related to normal aging than 
to the veteran's service-connected pes planus. 

It is determined that the evidence is at least in equipoise 
as to whether the current lumbar and right shoulder disorders 
are due to the service-connected pes planus.  Indeed, while 
the VA examiner in October 2006 reviewed the claims file and 
performed an objective evaluation of the veteran, his opinion 
is not persuasive because the supporting rationale is 
unresponsive to the question that he was asked.  Indeed, the 
examiner ruled against secondary service connection because 
there was no documented in-service injury to the lumbar 
spine.  However, a secondary claim is not dependent on a 
showing of in-service injury.  

The Board does find the treatment reports written by Dr. R. 
M. to be probative with respect to the lumbar spine.  Indeed, 
the reports were comprehensive, and the physician indicated 
that he had reviewed the veteran's medical records and MRI 
scans.  Moreover, his opinion was offered following a 
physical examination of the veteran.  

The Board additionally notes that, while the veteran 
sustained injuries in a post-service motor vehicle accident, 
such injuries have not been shown to have involved the lumbar 
spine.  Indeed, the veteran stated at his March 2008 hearing 
that he "never injured his back with anything" following 
separation from service.  This statement is not refuted by 
the medical evidence of record and thus is found to be 
credible here.  

For the foregoing reasons, the claim of entitlement to 
service connection for 
lumbar spine arthritis is allowed on a secondary basis.  The 
Board notes that in reaching this conclusion, the evidence is 
at least in equipoise, and the benefit of the doubt doctrine 
has been applied where appropriate.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

While secondary service connection is established as to the 
lumbar spine, an allowance is not appropriate with respect to 
the right wrist, right arm, right shoulder or left shoulder 
claims, for the reasons discussed below.

Regarding the right wrist, VA treatment records dated in 
October 2005 reveal treatment for a right wrist sprain 
secondary to a fall.  A cock-up splint was issued at that 
time.  However, there is no indication of subsequent right 
wrist treatment.  Indeed, VA joints examination in October 
2006 did not diagnose any right wrist disability.  
Furthermore, although the veteran stated that he still 
received treatment for his right wrist, recent VA clinical 
records and private treatment reports from Dr. R. M.  do not 
so reflect.  Such reports fail to contain any diagnoses 
referable to the right wrist.  Thus, it appears that the 
right wrist sprain treated in 2005 resolved without objective 
evidence of residual disability.  Therefore, a grant of 
service connection, on a direct or secondary basis, is 
precluded.  Indeed, in the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

For the same reason, the veteran's claim of entitlement to 
service connection for a right arm disorder also fails.  
Indeed, the competent evidence simply does not demonstrate 
treatment for any right arm disorder distinct from the 
shoulder and wrist claims.  VA treatment records do show that 
the veteran received cortisone injections to improve rotation 
of the right arm, but this relates to the right shoulder 
claim.  Again, in the absence of proof of a present right arm 
disability there can be no valid claim.  Brammer, 3 Vet. App. 
223, 225.

Regarding the right shoulder, VA examination in October 2006 
and private treatment reports dated in 2007 reveal diagnoses 
of osteoarthritis and rotator cuff tear.  Moreover, in 
December 2007 report, Dr. R. M. stated that the veteran's 
pes planus caused the veteran to have poor balance, which led 
to a fall in which he injured his right shoulder.  VA records 
dated in April 2006 and May 2006 also indicated that the 
veteran had unsteady gait and episodes of falling "due 
mostly to his foot condition."

The Board acknowledges Dr. R. M.'s opinion regarding the 
right shoulder, but finds that it is not probative.  Indeed, 
as explained by the veteran at his March 2008 hearing, he 
tore his rotator cuff in a car accident approximately 10 
years earlier.  Thus, the veteran's own statements contradict 
the factual basis for Dr. R. M.'s opinion, i.e., that falls 
attributed to pes planus caused the right shoulder injury.  
Dr. R. M. did not account for the automobile accident, which 
negates the value of his opinion.  Moreover, no other 
competent evidence of record finds that a current right 
shoulder disorder is proximately due to service-connected pes 
planus.  

Regarding the left shoulder claim, a January 2008 VA clinical 
record contains an assessment of bilateral shoulder pain due 
to rotator cuff injury and impingement syndrome.  A December 
2007 treatment report written by Dr. R. M. also notes 
bilateral shoulder pain and contains an impression of severe 
rotator cuff tear of the shoulders.  However, the objective 
evidence of record only demonstrates rotator cuff tear of the 
right shoulder, as indicated in November 2005 x-rays.  The 
file contains no radiographic evidence of a left shoulder 
tear.  VA examination in October 2006 indicates 
osteoarthritis of both shoulders, but no rotator cuff tear of 
the left shoulder.

While a current disability of osteoarthritis has been 
established with respect to the left shoulder, the probative 
evidence does not demonstrate that such disorder is 
proximately due to the service-connected pes planus.  Indeed, 
while Dr. R. M. stated that the veteran's pes planus caused 
him to fall down, it was never opined that such falls 
resulted in the current left shoulder disorder.  Rather, Dr. 
R. M. specifically stated that the falls caused injury to the 
right shoulder.  No other competent evidence attributes a 
current left shoulder disorder to the veteran's service-
connected pes planus.  Accordingly, the secondary service 
connection claim must be denied.  

There is also no basis for a grant of direct service 
connection for either shoulder.  Indeed, the service medical 
records are silent for any complaints or treatment relating 
to the right or left shoulders, and separation examination in 
February 1955 was normal.  Following service, there is no 
showing of treatment for several decades, and no competent 
opinion relates the current disorders to active service.  In 
fact, the veteran himself denied any in-service injury to the 
right or left shoulder at his March 2008 hearing before the 
undersigned.

The Board has also considered whether presumptive service 
connection is possible with respect to the shoulders.  In 
this vein, arthritis is regarded as a chronic disease under 
38 C.F.R. § 3.309(a).  However, in order for the presumption 
to operate, such disease must become manifest to a degree of 
10 percent or more within 1 year from the date of separation 
from service.  See 38 C.F.R. § 3.307(a)(3).   As the evidence 
of record fails to establish any clinical manifestations of 
right or left shoulder arthritis within the applicable time 
period, the criteria for presumptive service connection on 
the basis of a chronic disease have not been satisfied.  

Turning attention to the veteran's meningitis claim, it is 
noted that a March 1953 in-service chest x-ray report 
contained a provisional diagnosis of meningitis.  Another x-
ray report dated two days later contained a provisional 
diagnosis of pneumonia.  The final diagnosis, issued later 
that month, was influenza-like syndrome.  The remainder of 
the service medical records were absent complaints or 
treatment referable to meningitis, and a separation 
examination in February 1955 was normal.  

Following service, the medical records fail to demonstrate 
any complaints or treatment for meningitis, except for a 
historical notation of "status post meningitis in the 
military," noted in a December 2007 report from Dr. R. M.  
Therefore, it is determined that the provisional diagnosis 
indicated in-service in 1953 represented an acute and 
transitory condition that resolved without residual 
disability prior to separation from active duty.  In fact, at 
his March 2008 hearing before the undersigned, the veteran 
denied that he was receiving any current treatment for 
meningitis.  

Based on the above, the evidence fails to demonstrate any 
current disability with respect to the meningitis claim.  
This precludes a grant of service connection.  See Brammer, 
3 Vet. App. 223, 225.  

In reaching the above conclusion, the Board acknowledges 
that, at his March 2008 hearing, the veteran stated that he 
was being treated for kidney problems, which he believed were 
residuals of meningitis.  However, he has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Therefore, any current kidney 
treatment can not establish current meningitis disability 
here. 

In conclusion, the evidence of record is at least in 
equipoise as to whether the veteran's current lumbar 
osteoarthritis is proximately due to his service-connected 
pes planus.  As such, service connection is warranted for 
that disability.  In contrast, there is no support for a 
grant of service connection for a right shoulder disorder 
claimed as arthritis, right wrist sprain, a right arm 
disorder, left shoulder arthritis, or meningitis.  In 
reaching these conclusions, the benefit of the doubt doctrine 
has been applied where appropriate.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Automobile and Adaptive Equipment

The veteran is claiming entitlement to an automobile and 
necessary adaptive equipment, or to adaptive equipment only.  

In order to be eligible to financial assistance in purchasing 
an automobile and/or adaptive equipment, the veteran must be 
entitled to compensation for any of the following 
disabilities: (i) The loss or permanent loss of use of one or 
both feet; (ii) the loss or permanent loss of use of one or 
both hands; (iii) the permanent impairment of vision of both 
eyes.  38 U.S.C.A. § 3902(a)(b); 38 C.F.R. § 3.808(b)(1) 
(2007).  

In determining whether the above criteria have been 
satisfied, the Board notes that the term "loss of use" of a 
hand or foot is defined at 38 C.F.R. § 3.350(a)(2) as that 
condition where no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the elbow or knee with the use of 
a suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function, whether 
the acts of grasping, manipulation, etc, in the case of the 
hand, or balance, propulsion, etc., in the case of a foot, 
could be accomplished equally well by an amputation stump 
with prosthesis.

Additionally, a veteran who is not eligible for assistance 
under the foregoing criteria may nevertheless be entitled to 
adaptive equipment if he is entitled to VA compensation for 
ankylosis of one or both knees, or of one or both hips.  38 
U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv).  However, 
in the present case this provision does not serve as a basis 
for a grant of benefits, because the veteran is not service-
connected for, or otherwise entitled to VA compensation for 
ankylosis of one or both knees, or of one or both hips.

Returning to the basic requirements under 38 U.S.C.A. § 
3902(a)(b) and 38 C.F.R. § 3.808(b)(1), the Board notes that 
there is no demonstration of visual impairment.  Moreover, 
although the veteran was treated for right wrist sprain in 
2005, there is no showing of chronic impairment regarding the 
veteran's hands.  Rather, the central issue in the present 
case hinges on loss of use of use of the lower extremities.  
Indeed, the veteran is service-connected for bilateral pes 
planus.  

The evidence of record does reveal lower extremity 
disability.  For example, upon VA examination in December 
2004, both feet were severely abducted.  There was pain and 
limitation of motion with respect to both feet.  Specifically 
regarding range of motion, the veteran had 0 degrees of 
dorsiflexion and 20 degrees of plantar flexion with respect 
to the right foot.  The subtalar joint was almost fused on 
the right, with less than 5 degrees of inversion and with no 
eversion.  As to the left foot, he had 0 degrees of 
dorsiflexion and 25 degrees of plantar flexion of the ankle 
joint.  The examiner commented that the veteran had 
significant impairment in his ability to walk normally and to 
stand and walk for any distance.

Additionally, the veteran reported in a May 2006 VA clinical 
record that he had difficulty walking longer distances due to 
foot pain.  An October 2006 VA examination indicated that the 
veteran walked slowly, using a walker.  Further, in a 
December 2007 treatment report, Dr. R. M. stated that the 
veteran had a severely abnormal gait.  The veteran ambulated 
with a walker and could not heel walk, toe walk or tandem 
walk.  However, he had normal tone and 5/5 strength in both 
lower extremities.  

The Board has considered the complaints and findings as 
detailed above and concludes that loss of use has not been 
demonstrated here.  Again, the Board acknowledges that the 
veteran has pain and limited motion of both feet.  However, 
the evidence simply fails to show that a condition where no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the knee with the use of a suitable prosthetic 
appliance, as required under 38 C.F.R. § 3.350(a)(2)

In conclusion, the requirements for a grant of automobile and 
adaptive equipment, or for adaptive equipment only, have not 
been met.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

ORDER

Service connection for lumbar spine arthritis is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.

Service connection for a right shoulder disorder is denied.

Service connection for right wrist sprain is denied.

Service connection for a right arm disorder is denied.

Service connection for left shoulder arthritis is denied.

Service connection for meningitis is denied.

Entitlement to automobile and adaptive equipment or for 
adaptive equipment only, is denied.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


